


Exhibit (10)r




August 29, 2006






Tony Palmer
Mulberry House
59 Heybridge Lane
Prestbury, Macclesfield
SK10 4ER UK




Dear Tony:


This letter confirms the offer made to you to work for Kimberly-Clark
Corporation.  Your initial assignment will be as Chief Marketing Officer
reporting to Tom Falk, Chief Executive Officer and Chairman of the Board.  Your
start date with Kimberly-Clark will be October 2, 2006.




Base Salary
Your starting salary for this position will be $450,000 per year.




Annual Incentive
You will be eligible to participate in Kimberly-Clark’s annual incentive plan
for management. Your target will be 80% of base salary. Actual payout can range
from 0% to 240% of your target.


For 2006, you will receive a non-prorated guaranteed bonus of $438,000 (paid
during the first quarter of 2007).  This means that in 2006, your bonus will not
fluctuate with performance as it will in future years.




Signing Bonus
You will receive a signing bonus of 29,000 restricted stock units (“RSUs”) and
$200,000 in stock options. These RSUs and options will be granted at our next
regular grant, currently scheduled to be October 10, 2006. At the time of grant,
and as a condition of receiving this grant, you will be required to sign a
Noncompetition and Confidentiality Agreement.


The RSU units will vest 20,000 on the first anniversary of the grant, 5,000 on
the second anniversary, and 4,000 on the third anniversary. Any dividends
declared during the vesting period will be re-invested in additional RSUs.


The number of stock options granted will be determined by dividing $200,000 by
25% of the closing price of Kimberly-Clark’s stock on the date of grant, rounded
to the nearest whole number of units. These stock options will vest 30%, 30%,
40% over three years commencing with the first anniversary following the date of
grant.




Long-Term Incentives
You will be eligible for annual long-term incentive grants consistent with your
level and performance. Your first grant will be made in April 2007. This grant
will have a total economic value

 
 

--------------------------------------------------------------------------------

 

of $1,000,000, granted 1/3 in stock options, 1/3 in time vested restricted stock
and 1/3 in performance vested restricted stock.




Benefits and Vacation
As an employee of Kimberly-Clark, you will be eligible for a comprehen­sive
hospitalization, medical and major medical insurance program; group life,
dental, and accident insurance; an educational opportuni­ties plan; incentive
investment plan; paid vacation and holidays, and various other benefits.  Upon
acceptance of this offer, you will be provided booklets explaining the terms and
conditions of these benefit plans.  In addition to the summary of benefits
provided to you previously, enclosed is additional information on the Incentive
Investment Plan and Retirement Contribution Plan and a projection of benefits.


You will be extended an executive severance agreement (change-in-control)
pursuant to the Company’s Executive Severance Plan subject to approval by the
Management Development and Compensation Committee of the Board at its next
meeting.  This plan provides certain benefits to you upon a change in control
and subsequent loss of your employment.  A summary of the key benefits is
enclosed.


You will receive 4 weeks of vacation. In addition, our current policy permits
the purchase of five days of additional vacation per year. Unused vacation will
be forfeited at the end of the year and not paid out in cash.




Relocation
Kimberly-Clark, in its discretion, will relocate you to Roswell, GA or Dallas,
TX pursuant to the terms of the Kimberly-Clark Relocation Program for
Experienced New Hires. Location will be determined at a later date. K-C’s
relocation services are provided by Cendant Mobility.  Additional information is
available on-line at http://pretransfer.cendantmobility.com.  A Cendant Mobility
representative will contact you after they have been notified that you have
successfully completed your drug screen and background check.




Severance Protection
If your employment is involuntarily terminated by Kimberly-Clark, or by you for
Good Reason, during the first 5 years of your employment for any reason other
than for cause, we will pay you a lump sum severance amount equal to the sum of
one year’s base salary plus target bonus.  The Severance Benefit shall be
calculated using your annual base salary and target bonus percentage. This
Severance Benefit will be made on the first day of the seventh month following
the date of your separation from service.


In addition, any of the unvested Restricted Stock units mentioned in the signing
bonus section of the offer letter will vest and be paid, in stock, in
conjunction with your Severance Benefit. If your termination is after the end of
the calendar year and before payment of the prior year’s bonus, you also will
receive any accrued but unpaid prior year MAAP bonus.


“Cause,” for purposes of this letter, is defined as follows:  (1) habitual
neglect of duty or misconduct in discharging your duties, (2) excessive,
unexcused and statutorily unprotected absenteeism, (3) failure or refusal to
comply with any lawful K-C rule or policy, including those rules set forth in
the K-C Code of Conduct, provided such rule or policy is meaningful and
substantive or such failure or refusal to comply detrimentally harms K-C’s
business, (4) engaging in disloyal, dishonest or illegal conduct relating to
K-C’s business, (5) engaging in theft, fraud, embezzlement or other criminal
activity involving the parties’ employment

 
 

--------------------------------------------------------------------------------

 

relationship or (6) otherwise engaging in improper conduct which K-C reasonably
determines to be meaningfully detrimental to its business.


No termination for “cause” hereunder shall be effective until the Company first
has provided to you in writing a statement setting forth in specific detail the
basis for a cause termination hereunder.


“Good Reason,” for purposes of this letter, is defined as follows:  (1) a
material reduction in your title or responsibilities that would ordinarily
result in a reduction in pay, or (2) a failure by K-C to make a payment or grant
to you as provided for in this letter; provided that, in all cases described
above, you must give K-C notice within 30 days of such reduction or failure by
K-C and K-C must not cure such reduction of failure within 30 days after your
written notice, and you must terminate employment within 30 days of your notice.
To receive the Severance Benefit, you will be required to execute the
Corporation’s standard release agreement.  The Severance Benefit shall be paid
in lieu of the benefit which you would be entitled to under the Kimberly-Clark
Corporation Global Business Plan Severance Pay Plan, the Kimberly-Clark
Corporation Severance Pay Plan or any other severance program then offered by
K-C to its senior level executives which would have otherwise been payable by
its terms (the “Severance Plan”).  Notwithstanding the foregoing, in the event
that the benefit you would otherwise be entitled to receive under the Severance
Plan is greater than the Severance Benefit, to the extent you remain eligible to
participate in the Severance Plan, the receipt of such benefit under the
Severance Plan shall be lieu of receipt of the Severance Benefit.




Stock Ownership Guidelines
The company has adopted stock ownership guidelines requiring an officer at your
level to have ownership in company stock equal to 3 times base salary. An
executive is permitted three years to reach this goal and time-based restricted
stock or RSUs are included for purposes of the calculation. Based on our current
long-term incentive program, we would expect you to be at or near the required
ownership level within that timeframe. If at the end of 2008, you are not in
compliance with guidelines; Tom Falk shall provide you with a period of time not
to exceed 24 months to achieve compliance. A failure to be in compliance can
result in a decreased long-term incentive grant.




Conditions of this Offer
This offer is subject to the completion of the attached Preplacement Health
History Form, to ensure that you are physically capable of carrying out the
essential duties of your position.  Of course, if you choose to make us aware
that you have a disability under the Americans with Disabilities Act, we would
evaluate whether that disability could reasonably be accommodated in regard to
those essential job functions.  Please follow the instructions provided with the
form to begin this process.


This offer is also subject to verification that you have the legal right to work
in the United States as required by the Immigration Reform and Control Act of
1986.  Enclosed is a copy of Government Form I-9 which must be completed within
three days of your start date.  In addition, you will be required to present
certain documenta­tion, as listed in part two of this form, as part of the
required verification process.


Kimberly-Clark takes great steps to protect from disclosure its confidential and
trade secret information.  In accordance with our policies, we expect that as an
employee, you will protect any confidential or trade secret information you
learn during your employment.  In particular, this protection will require that
you sign the Confidentiality, Nonsolicitation and Assignment of

 
 

--------------------------------------------------------------------------------

 

Business Ideas Agreement (“Agreement”) as a condition of your employment.  The
Agreement is required of all new hires at Kimberly-Clark.


Because your position may involve access to confidential business information,
the Company will perform a pre-placement background investigation.  Our offer of
employment is contingent upon the results of this background
investigation.  United States Public Law 104-208 requires we advise you "that an
investigative consumer report including information as to character, general
reputation, personal characteristics, and mode of living" may be made.  Upon
written request, additional information as to the nature and scope of the report
will be provided.  In order to begin the process, please complete and return to
Jenny Rosas the enclosed forms.


As is usual, the employment relationship can be ended by you or Kimberly-Clark
for any reason upon appropriate notice.




Attachments
The following documents have been attached to your offer letter. Please keep in
mind that the documents are general overviews and will not capture your
particular goals or objectives.


1.  
Overview of K-C’s change-in-control plan provisions

          2.  
Overview of K-C’s retirement plans

3.  
Booklet describing K-C’s annual incentive plan

4.  
Booklet describing K-C’s Long-term incentives





Sincerely,




/s/ Bruce Cameron


R. Bruce Cameron
Director, Compensation
Attachments




cc:  Liz Gottung
       Lesley Hoare
      Jenny Rosas






Please indicate your acceptance of our offer by signing your name on the line
below, and returning the signed letter to Jenny Rosas in the Compensation/HR
Department.




/s/ Tony Palmer

 
 

--------------------------------------------------------------------------------

 
